 In the Matter of GENERAL MOTORS CORPORATION (CHEVROLET SHELLDIVISION)andINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ER,,;,LOCAL No. 1, AFLIn the Matter of GENERAL MOTORS CORPORATION (CHEVROLET SHELLDIVISION)andINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNo 9, AFLIn the Matter of GENERAL MOTORS CORPORATION (CHEVROLET SHELLDIVISION)andINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, CIOIn the Matter of GENERAL MOTORS CORPORATION (CHEVROLET SHELLDIVISION)andUNITED ELECTRICAL, RADIO AND MACHINE WORKERSOF AMERICA, CIOCases Nos. 14-R-1149,14-R-1150, 14-R-1163, and 14-R-1184,, respec-tively-Decided June 15, 1945Messrs.Henry M. HoganandHarry S Benjamin, Jr.,ofDetroit.Mich., for the Company.Messrs H P. KoenigandJames E. Whalen,of St Louis, Mo., for theIBEWMr. W. C. Riley,of St. Louis, Mo, for the I. A. M.Mr- William R Driscoll,of St Louis,Mo, andMessrs :1 L Zwer-dli-ngandJames T. Dunne,of Detroit, Mich, for the UAWMessrsWilliam SentnerandRuddy Bergman,of St Louis, Mo., forthe UE.Mr Sidney Grossman,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSANDORDERSTATEMENTOF THE CASE,Uponseparate amended petitions filed by International Brotherhood ofElectricalWorkers, Local No. 1, AFL, herein called the IBEW, and by62 N. L R. B., No. 61.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, CIO, herein called the UAW, and separatepetitions filed by International Association of Machinists, District No. 9,AFL, herein called the JAM, and United Electrical, Radio & MachineWorkers of America, CIO, herein called the UE, each alleging that aquestion affecting commerce had arisen concerning the representation ofemployees of General Motors Corporation (Chevrolet Division), St.Louis, Missouri, herein called the Company; the National Labor RelationsBoard provided for an appropriate consolidated hearing upon clue noticebefore Helen F. Humphrey. Trial Examiner. Said hearing was held atSt.Louis,Missouri, on April 12, 194. The Company, the IBEW, theJAM, the UAW, and the UE appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. At the hearingthe Trial Examiner reserved ruling upon the motions of the Company andthe UAW to dismiss the petitions of the IBEW, the IAM, and the UEon the ground that the units petitioned for are inappropriate. For the rea-sons appearing hereinafter, these motions are denied. The Trial Examineralso reserved ruling upon the UE's motion to deny the IBEW and theIAM a place on the ballot on the ground that they refuse to accept Negroestomembership Subsequent to the hearing, the UE filed a request withthe Board for withdrawal of its petition in Case No. 14-R-1184 withoutprejudice to its rights as intervenor in the remaining cases herein.Wehereby grant the UE's request and shall, accordingly, direct that its peti-tion be dismissed. Subsequent to the hearing, the UE also made a motionto dismiss the petitions of the IANI and the IBEW on the ground that theproposedunits areinappropriate, and moved to open the record for thepurpose of adducing evidence that the IBEW and the IAM cannot func-tion as the bargaining representatives of the Negro employees within theunits sought by them and therefore should not be permitted to appear onthe ballot in any election that may be ordered by the Board For the rea-sons hereinafter set forth in Section IV,infra,the UE's motions are here-by denied. The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneralMotors Corporation, a Delaware corporation, maintains itsprincipal business offices at New York City and Detroit, Michigan. It1At the hearing, the name of the Company was amended in Cases Nos 14-R-1 163 and 14-R-1184as designated above. GENERAL MOTORS CORPORATION429functions through several unincorporated divisions, one of which is theChevroletMotors Division.We are here concerned with the ChevroletMotor Division's St. Louis, Missouri, Shell Division. Plant. Tn excess of50 percent of the goods and materials employed in the processing andmanufacturing operations at this plant is secured from sources outside theState of Missouri. In excess of 50 percent of the value of its finished prod-ucts eventually reach points outside the State of Missouri. Almost all ofthe finished products processed at the Shell Division's Plant are sold ordelivered to the United States Government for use by the armed forcesand the United Nations.The Company admits that it is engaged in commerce within,the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & Agricultural Im-plementWorkers of America, and United Electrical, Radio & MachineWorkers of America, both affiliated with the Congress of IndustrialOrganizations, are labor organizations admitting to membership employ-ees of the Company.International Brotherhood of ElectricalWorkers, Local No. 1, and In-ternational Association of Machinists, District No. 9, both affiliated withthe American Federation of Labor, are labor organizations admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe unions here involved have requested recognition as the bargainingrepresentative of the Company's employees in a unit each alleges to beappropriateThe Company refused to grant recognition to any of theunions herein until it has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the IBEW, the TAM, and the UAW each represents a sub-stantial number of employees in the unit each claims to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the IBEW submitted 50 authorization cards, of which 37represented the names of persons appearing on the company pay roll of March 12, 1945, and that10 cards bore dates in January 1945, 20 in February 1945, and 7 were undated, in an allegedappropriate unit consisting of 42 employeesHe further reported that IAM submitted 162 authorization cards, of which 53 represented thenames of persons appearing upon the company pay roll above referred to, and that 2 bore dates in1944, 40 in 1945, 9 were undated, and 2 were improperly dated, in an alleged appropriate unitconsisting of 103 employees.The UAW submitted 1,015 membership cards and the U E submitted 201 membership cards Thereare approximately 2,900 employees in the unit each alleges to be appropriateThe representationevidence submitted by the UE is adequate to support its status as an intervenor and accord it aplace on the ballot. 430DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe UAW seeks a unit consisting of all production and maintenanceemployees at the Company's St. Louis, Missouri, plant, with certain in-clusions and exclusions hereinafter set forth. The JAM desires a unit com-prising all the employees in departments 5, 6, 7, and 9, including leadmen,but excluding office and clerical employees and supervisory employees.'The IBEW requests a unit confined to the Company's electricians, includ-ing lead electricians and the refrigeration man. The Company and the UE.agree that the unit petitioned for by the UAW is appropriate.The departmental groups sought by the IAM occupy separate portionsof the machine building under the immediate supervision of foremen whoare responsible to the Master Mechanic. With the exception of the ma-chine repairmen in department 9, who work throughout the plant, theremaining employees in the machinist group perform their work in themachine building. The Company and the UE assert in their briefs that theIAM's unit is inappropriate because excluded therefrom are tool and fobsetters in department 2 and those engaged in shell machining and heattreating in department 3 who also work in the machine building. However.the record discloses that the employees sought by the IAM, unlike those indepartments 2 and 3, whose work is more closely associated with the pro-duction process, repair machines and work on tools and dies and generallyearn a higher rate of pay than the employees in departments 2 and 3Similarly, the Company and the UE assert that the unit sought by theIBEW is inappropriate since the employees therein comprise only part ofthe Company's maintenance department However, we are of the opinionthat such employees constitute a cohesive and identifiable group.' Theemployees in both the TAM and the IBEW groups employ craft skills com-monly associated with the interests of their respective organizations andpossess substantial homogeneity. The record does not disclose any frequentinterchange between these employees and other employees in the plantWe therefore find, in the absence of any history of collective bargaining.that the employees sought by the IAM and the IBEW may properly bar-gain as separate craft units On the other hand, in view of the close integra-tion of the Company's operations, it is evident that they may also functionas part of a plant-wide unit. Accordingly, our determination of the unitissues will depend, in part, upon the employees' own desires to be expressedin the elections hereinafter directed.The Company has in its employ approximately 200 individuals in mili-tary service who have been detailed by the United States Government to3 The departments comprising the employeessought by the TAM ate designated as follows depart-ment5, tool and die, deoartment 6, carbidetool;department7, tool sharpening, department 9machinerepairsThe request of the IAIt to amend its petition as designated above is lieieby grantediSeeMatterofIllinoisDivision, Bender Aviation Co,po,atios,54 N L R B 1051,jllattc,ofDouglas Aircraft Company, Inc,54 N L R B. 67 GENERAL MOTORS CORPORATION431workin the plantfor 90 days.The parties request thatthey be allowed toparticipate in the election. These employees are employed underthe sameworking conditions as the otheremployeesin the plant. Upon the expira-tion of 90 days, at theirrequest, they may be granted areleasefrom theGovernment for the purposeof remainingwith the Companyfor the war'sduration.We are of the opinion that those employees who have not se-cured a release from the Government are temporary employeessince theprobability of their remaining with the Company beyond the 90-day periodis speculative. Accordingly, we hold them ineligible to vote.' On the otherhand, those who have been granted arelease fromthe Government forthe purposeof enablingthem to remain with the Companyas regular em-ployees, have a sufficientinterestin the working conditions of the plant towarrant their participation in the election. Accordingly, we shall permitthem to vote.The UE alleges that the IAM and the IBEW refuse to admit to mem-bership Negroes employed by the Company and therefore should not bepermitted to participate in any election which the Board might order. TheTAM and the IBEW has each stated on the record that "it has, does, andwill represent all employees of the unit declared appropriate for collectivebargaining" by the Board. \'Ve construe such i epresentations as havingbeen made in accordance with the constitutions of the TAM and the IBEWwhich, as observed from provisions of these documents in numerousBoard cases involving these organizations, do not sanction discriminationby reason of race, color, creed, or national originHowever, if the TAMand the IBEW are certified, and it is later shown, upon appropriate mo-tion, that either organization has denied adequate representation to anyemployee because of his race, color, creed, or national origin, we shallconsider such discriminatory practice as grounds for rescinding the cer-tificationAs hereinbefore indicated, we shall make no final determination withrespect to the appropriate unit or units pending the outcoihe of the elec-tions hereinafter directed.We shall direct that separate elections by secretballot be held among the employees in each of the voting groups set forthbelow, who were employed during the pay-roll period immediately preced-ing the date of the Direction of Elections herein, excluding office andclerical employees, superintendents, general foremen, foremen, and allother supervisory employees, with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, subject to the limitations and additions setforth in the directionG SeeMatter of NationalLock Company,61 N L. R B 1366,Matter ofAtn,nuounaCoripaiy ofAmerica and Carolina Aluminum Company,61 N L R. B. 7709 SeeMatter of Carter Manufactuoing Company,59N LR.B 804,Matterof Bethlehem-Alameda Shipyard,Ire,53 N L. R B 999. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.All employees of the Company located in departments 5, 6, 7, and 9,including leadmen.2.All employees of the Company classified as electricians, Including3.All remaining production and maintenance employees and mechanicalemployees in engineering department shops of the Company, includingleaders, but excluding employees of sales, accounting, personnel, and in-dustrial relations departments, time-studymen, plant-protection em-ployees' (but not to include maintenance patrolmen or fire patrolmen),chief engineers and shift operating engineers in power plants, designing(drawing board), production estimating and planning engineers, drafts-men and detailers, physi6ists, chemists, metallurgists, artists, designer-artists and clay plaster modelers, timekeepers, technical school students,indentured apprentices, those technical or professional employees who arereceiving training, kitchen and cafeteria help, and confidential employees.'Upon the results of the elections in the fore-mentioned groups will de-pend, in part, our determination of the appropriate unit or units.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with General Motors Corpora-tion, Chevrolet Division, S. Louis, Missouri, elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) days fromthe date of this Direction of Elections, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in this matteras agent forthe National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees who were employed during the pay-roll period immediately pre-ceding the date of this Direction of Elections, including employees whodid not work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections."7The refrigeration man who is classified as an electrician8The partias agreed, and we find, that maintenance men in the plant-protection departmentassigned to fire detail are deemed included within this category°The unit composition conforms with the unit embodied in the master agreement between theGeneralMotors Corporationand the UAWInternational.10 The requests of the UAW and the UE to have their respective names appear on the ballotas designated in the Direction of Elections are hereby granted GENERAL MOTORS CORPORATION4331.The employeesin the first voting group described in Section IV,above,to determinewhether theydesire to be represented by InternationalAssociation of Machinists,DistrictNo. 9, AFL, by UAW-CIO, or byUE-CIO, forthe purposes of collective bargaining,or by none of theseunions.2.All employees in the second voting group described in Section IV,above, to determine whether they desire to be represented by InternationalBrotherhood of ElectricalWorkers, LocalNo. 1, AFL, by UAW-CIO,or by UE-CIO,for the purposes of collective bargaining,or by none ofthese unions.3.All employeesin the third voting group described in Section IV,above, to determine whether they desire to be representedby UAW-CIOor by UE-CIO,for the purposes of collective bargaining,or by neither.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation and cer-tification of representatives filed by United Electrical, Radio and MachineWorkers of America, CIO, be, and it hereby is, dismissed.